                                                               'J^UC ^;.?Nr.

                                                               jocul)vn'';f'"s



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JENNIFER BRENNAN,
                              Plaintiff,                          18 CIVIL 6148 (FED)

               -against-                                             JUDGMENT

CITY OF MIDDLETOWN, et al,
                              Defendants.
                                                 -X




       It is hereby ORDERED, ADJUDGED AND DECREED: That after a Jury

Trial before the Honorable Paul E. Davison, United States Magistrate Judge, Plaintiff Jennifer


Brcnnan have judgment in the sum of $ 15,000.00 as against the defendants Patrick


Cunningham and City ofMiddletown.



DATED: New York, New York
       November E ^2019



                                                                RUBY J. KRAJICK

So Ordered:                                                        Clerk of Court




                                                                    Deputy C^k
